Citation Nr: 1734753	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  05-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 20, 1989, to January 30, 1994, for accrued benefits purposes.

2.  Entitlement to a rating in excess of 70 percent for PTSD from February 23, 1994, to March 26, 1997, for accrued benefits purposes.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Mary Anne Royal, Attorney

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1971 in the United States Army.  He died in June 2008, and the appellant is his surviving spouse.  

This matter initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from VA Regional Office (RO) rating decisions in February 2004, August 2004, and April 2005 that among other things, denied service connection for Hepatitis C and assigned evaluations for PTSD with substance abuse of 10 percent effective January 20, 1989, 100 percent effective January 31, 1994, 30 percent effective February 23, 1994, 70 percent effective March 27, 1997, and 100 percent effective March 25, 2003.  The Veteran appealed to the Board.

By decision in February 2007, the Board granted a 100 percent evaluation for PTSD effective March 27, 1997.  The remainder of the appeal was denied. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, pursuant to a June 2008 Joint Motion for Partial Remand, the Court vacated the Board's decision as to the denials of service connection for Hepatitis C, an initial evaluation in excess of 10 percent for PTSD from January 20, 1989 to January 30, 1994, and an evaluation in excess of 30 percent for PTSD from January 31, 1994 to March 26, 1997, excluding a period of temporary total rating.  These matters were remanded for additional consideration and readjudication. 

The Court was notified that the Veteran died in late June 2008, after the parties had submitted their Joint Motion, but before the Court had issued its order and mandate in the case.  In March 2009, the Court granted a motion filed by the Veteran's surviving spouse to substitute herself as an accrued benefits beneficiary for purposes of prosecuting the claim to completion, under the authority of Padgett v. Nicholson, 473 F.3d 1364 (Fed. Cir. 2007), and Pekular v. Mansfield, 21 Vet. App. 495 (2007). 

The Board remanded the case for additional development in February and August 2010.  By rating action dated in April 2011, service connection for Hepatitis C was granted.  This is the full grant of this benefit sought on appeal and it is no longer for appellate consideration.  The RO also granted an initial rating of 30 percent for PTSD from January 20, 1989, to January 30, 1994, for accrued benefits purposes, and a disability evaluation of 70 percent for PTSD effective February 23, 1994, for accrued benefits purposes.  However, although higher ratings were granted, the issue remains in appellate status as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet.App. 35 (1993).

In a June 2014 decision, the Board denied increased ratings for PTSD prior to March 27, 1997, and the appellant appealed the decision to the Court.  In February 2015, her representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion, requesting that the Court vacate the Board's decision and remand the matter for readjudication in compliance with directives specified.  The Court granted the Joint Motion and the matter was returned to the Board. 

In an October 2015 decision, the Board denied increased ratings for PTSD prior to March 27, 1997.  The appellant, again, appealed the decision to the Court.  In a January 2017 Memorandum Decision, the Court found that the Board did not fully comply with the February 2015 Joint Motion, vacated the Board's decision, and remanded the matter back to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to October 21, 1993, the Veteran's service-connected psychiatric disability was manifested by no more than definite impairment in the ability to establish or maintain effective and wholesome relationships with people due to psychoneurotic symptoms causing a reduction in initiative, flexibility, and efficiency and reliability levels as to produce definite industrial impairment.

2.  Resolving the benefit of the doubt in favor of the claimant, the Veteran was demonstrably unable to work as a result of his service-connected psychiatric disability effective from October 21, 1993.

3.  Prior to October 21, 1993, the evidence does not indicate that the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  Prior to October 23, 1993, the criteria for an evaluation in excess of 30 percent for PTSD with substance abuse were not met for accrued benefits purposes.  38 U.S.C.A. §§ 1155 , 5101, 5107(b), 5121(a) (West 2014); 38 C.F.R. § 4.132, Diagnostic Codes 9499-9411 (effective prior to November 7, 1996). 

2.  From October 23, 1993, the Veteran was demonstrably unable to work as a result of his PTSD and substance abuse.  38 U.S.C.A. §§ 1155 , 5101, 5107(b), 5121(a) (West 2014); 38 C.F.R. § 4.132, Diagnostic Codes 9499-9411 (effective prior to November 7, 1996). 

3.  Prior to October 23, 1993, the criteria for TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 , 3.340, 3.341, 4.16 (1989-1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the appellant's claim. 

The outcome of an accrued benefits claim hinges on the application of law to evidence which was in the file or in the possession of the VA at the time of the Veteran's death.  Thus, no further evidentiary development is necessary and no additional notice be provided to the appellant.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts is dispositive of the matter.  The Board finds that this is the case as to the instant matter on appeal.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"]; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Nevertheless, VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claims of entitlement to higher ratings for PTSD and substance abuse for accrued purposes.  The Board finds that there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  As such, the claims are ready to be considered on the merits.


II.  Analysis

The appellant contends that there is no evidence that the Veteran was able to maintain substantially gainful employment dating back to 1989, and that he was entitled to at least a 70 percent rating and a total rating based on unemployability or a 100 percent disability evaluation earlier than March 1997.  She argues that in correspondence dated in June 2011, VA acknowledged the Veteran's unemployability by the award of a nonservice-connected pension from October 1993.  Further, she cites that the Veteran was granted Social Security disability from that date that further attested to his unemployability.  The appellant argues that the evaluation for the Veteran's PTSD was inadequate to reflect the very serious impairment caused by this disability.  She and her representative assert that the Veteran's periodic complaints of suicidal ideation were sufficient to merit a 70 percent evaluation for the entire period.

Accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2014); see The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651  (Dec. 16, 2003 ).  It is important to note that, while the appellant was substituted for the Veteran and the claims recharacterized as accrued benefits claims, she is not a substitute as defined by VA statutes and regulations.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008).  In substitution cases, the appellant assumes the Veteran's place in his or her adjudication, and the case proceeds as if the Veteran was still alive, which may include additional development.  However, substitution is only available in cases where the Veteran died on or after October 10, 2008.  Thus, the appellant's claims are for accrued benefits only and so no additional development of the record is legally permissible.  The Veteran's widow has been established as the appropriate potential payee in this instance.  At the time of the Veteran's death, he had claims pending for higher ratings for PTSD.  For accrued benefits purposes, the appellant takes her husband's remaining claims as they stand at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). 

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

During the course of the Veteran's appeal, the regulations pertaining to psychiatric disabilities were revised.  The Veteran's PTSD was rated under the former criteria of 38 C.F.R. § 4.132, Code 9411 (effective prior to November 7, 1996), which provided for a 30 percent rating when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people; and where psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment. 

A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was "considerably" impaired and by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in "considerable" industrial impairment." 

A 70 percent rating was warranted when the above-mentioned impairment was "severe." 

A 100 percent rating was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms, bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities, such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, also warranted a 100 percent rating.  Additionally, a 100 percent rating was warranted when the appellant was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Codes 9499-9411 (1996). 

In a precedent opinion, dated November 9, 1993, the VA General Counsel concluded that the term "definite" (for a 30 percent rating under 38 C.F.R. § 4.132) was to be construed as "distinct, unambiguous, and moderately large in degree."  It represents the degree of social and industrial inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (November 9, 1993). 

Effective November 7, 1996, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Codes 9499-9411 (2016) 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet.App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet.App. 119, 126 (2001).

The Veteran filed a claim for service connection for emotional problems, including PTSD in January 1989.  He attributed his symptoms to Vietnam and drug use that started there.

The Veteran was scheduled for a VA psychiatric examination in March 1989 which he rescheduled due to reported transportation problems.  He did not report for a VA psychiatric examination rescheduled in July 1989, called and cancelled an examination in November 1989, and did not report for VA examinations in August 1990 and October 1990.  In correspondence dated during that period, he did not indicate that he was seeking treatment for psychiatric symptomatology. 

The Veteran underwent a VA psychiatric examination in May 1991.  He stated that he had never received psychiatric treatment.  He related that he worked as a carpenter from 1971 to 1989 but had not been employed for the past year because of back problems, headaches, and a knee disability, which he considered his primary disabilities.  He was divorced, but maintained a relationship with his then seven-year old daughter.

On mental status examination, the Veteran was documented to be somewhat restless, but he denied any significant psychiatric symptoms.  He considered himself in good emotional health.  Speech was coherent, relevant, and showed no evidence of looseness of associations or flight of ideas.  Reality testing was intact. He was oriented to time, place, and person.  There was no evidence of significant memory impairment for recent or remote events.  The examiner identified low anxiety frustration tolerance and poor judgment.  The examiner stated that no significant acute disease was found, but that there was some indication for a personality disorder with passive/aggressive and dependent features.  The Veteran was considered competent and able to manage his funds.

The Veteran testified to a number of physical problems at a personal hearing held at the RO in April 1992.  He also related that he was depressed all of the time, had crying spells, and was very unhappy with his life in general.  He stated that he last worked in early 1991 helping someone hang sheetrock.  He testified that he had always done carpentry work but could never hold a job because of his headaches or his painful flat feet.  He related that he was not receiving treatment for any nervous condition. 

The Veteran was hospitalized at a VA facility between January and February 1994 with complaints of becoming increasingly depressed since the previous September with an altered sleep pattern, decreased appetite, decreased libido, anhedonia and spending most of his time at home and not going out.  He had called a VA staff person who had previously evaluated him and told her that he was caught by his brother trying to break into his apartment to get a gun to kill himself.  He was told to come in for admission.

On mental status examination, the Veteran displayed good hygiene and eye contact.  Speech was initially pressured with increased rate and normal tone.  He was coherent but showed some slight psychomotor agitation.  Mood was depressed and anxious.  Affect was anxious and mixed with a full range.  Thought processes showed some evidence of being circumstantial and tangential with flight of ideas.  Thought content was mainly focused on the fact that he was suicidal, his current life situation and his need for help.  The Veteran denied visual or auditory hallucinations.  It was reported that one day after admission, the Veteran's mood drastically improved from being depressed to being euthymic or slightly elated at times.  He denied any suicidality and eventually admitted that he originally told a lie about his suicidal intentions in order to be admitted.  His mother endorsed his version of the story.  On discharge, the diagnoses on Axis I were bipolar disorder, rule out adult attention deficit hyperactivity disorder, and history of polysubstance abuse.  The GAF score on admission was 25 with a GAF score during the last year of 60.  (A 100 percent rating was assigned for this period of hospitalization and that rating is not at issue.)

Following the hospitalization in February 1994, the Veteran was in therapy when he sustained a complex right wrist fracture in a motorcycle accident.  He was then admitted to a VA hospital in September 1994 with complaints of suicidality and depression.  A history of intravenous and intranasal heroin dependency and polysubstance abuse and bipolar disorder, mixed type was noted.  He described low self-esteem, hopelessness, and lack of motivation since that time.  The Veteran reported chronic suicidal ideation with no recent episode and no specific plan and that over the past month, he had started to use heroin and had purchased street methadone to initiate his own detoxification.  He related that while hospitalized, he had found a blank prescription pad and self-prescribed Percocet, which he had abused in the past. 

The Veteran reported sitting at home with many plans but being unable to initiate them without outside help.  His mother confirmed that he had made multiple attempts to re-establish outpatient treatment for his psychiatric disorder and that as a last resort, presented himself to the emergency room complaining of confusion and suicidality with the knowledge that those specific complaints would result in immediate attention and assistance.  

The Veteran was admitted for two days and was discharged with a diagnosis of heroin dependence, rule out bipolar disorder on Axis I.  Axis IV diagnoses referred to acute stressors of pending legal charges, recent motor vehicle accident and physical disability, and change in outpatient treatment.  Chronic stressors were reported as unemployment, medically ill mother, and physical disability secondary to a fall and back injury.

The Veteran was admitted to a VA facility between November and December 1994 for a substance abuse problem, including cocaine and heroin.  He related that he was unemployed and could not work due to head and back injuries . He stated that he had had at least four instances of severe head trauma since age 15, most recently in June 1994 when he was thrown off his motorcycle.  A history of polysubstance drug use was documented.  The Veteran indicated that he began using intranasal heroin at age 41 and used "a couple of bags to a bundle" daily, and abused Percocet whenever he could get it.  He stated that his last use of cocaine and heroin had been the day before admission.  He had undergone treatment for substance abuse several times and had been discharged the following month for "dirty" urine.  He reportedly had court cases pending for larceny, possession of cocaine, forgery of Percocet prescriptions, and violation of probation for which he might face jail time.  He was given a continuance while he was a patient.  The Veteran indicated being upset over his mother's health status, depression, and medical injuries that included back pain, migraines, head trauma, knee problems, joblessness, and idle time.  He reported that his relationship with his older brother was strained due to the Veteran's substance abuse, but the report does not otherwise address the quality of the Veteran's family or social relationships.

His medical conditions included back pain, migraines, head trauma, knee problems and he had legal problems, joblessness, and idle time.  Following evaluation, the diagnostic impression on Axis I was opiate and cocaine dependence.  The Axis IV diagnoses were the June 1994 motorcycle accident, legal problems, mother's poor health, severe chronic stressors, head and back injuries, heroin and cocaine dependence, and severe joblessness.  A GAF score of 60 was provided.  The Veteran was admitted for detoxification.

In December 1994, the Social Security Administration (SSA) found that the Veteran met the requirements for SSA disability on October 21, 1993, due to severe back and right hand problems, with secondary diagnoses of attention deficit disorder, and that he had PTSD.  SSA found that he had residual functional capacity to perform physical exertion and nonexertional requirements of sedentary work except for sitting four hours in an 8-hour day, but was unable to perform past relevant work as a construction worker.  The Veteran had fallen from a roof in October 1993.  It is not clear from the treatment notes or SSA records that he was working at that time, but being on a roof would be consistent with the Veteran's previous work in construction.  Regardless, the record establishes that he did not work after October 1993.

In letters dated in August 1996, the Veteran wrote that he was incarcerated due to his problems including PTSD and drug dependency that began in service.  He stated that he would be released from prison in February 1997.

The Veteran was afforded a VA psychiatric examination in March 1997 where it was noted that he had recently been released from jail for a conviction of writing an illegal prescription for narcotics for back pain.  Detailed background and social history recited included multiple accounts of truancy prior to, during, and after service.  The examiner noted that the details or the criteria on which this rating [PTSD] was based "are unclear to me, other than a long history of behavior which is consistent with antisocial traits which have apparently interfered with the patient's functioning over the course of his life as well as severely jaded, in my opinion, the evaluations that he has received previously, in both medicine and psychiatry."  The examiner stated that the onset of aberrant behavior early in his life was sufficient to make a diagnosis of antisocial personality that had been a significant factor in terms of his evaluation and compliance with treatment.

The examiner stated that it was apparent to him that part of the problem with the Veteran's prior evaluations, follow-up, and connection to treatment was the severity of his depression, at times to the point where he could not get out of bed.  The Veteran indicated that he would find himself in public watching for potential enemies and watching his back and walking away from people or conversations on a job site due to stress and anxiety.  He endorsed passive suicidal thinking. 

The Veteran also endorsed the inability to sleep because his mind was racing, lack of concentration, and general hyper-responsiveness.  The examiner stated that upon general review of psychiatric and psychological symptoms, there was impairment of thought processes, inability to concentrate, a long history of inappropriate behavior, periods of significant suicidal thoughts, and episodes of rage that were probably accompanied by homicidal ideation or threats.  It was reported that the Veteran definitely had had significant periods of inability to maintain minimal personal hygiene and activities of daily living, as well as significant long-term memory problems, as well as mild to moderate panic attacks and long periods of significant depression and sleep impairment. 

The examiner stated that, in summary, the Veteran suffered from a variety of disorders the combination of which had seriously impaired his ability to function over a long period of time and significantly interfered with his ability to maintain treatment or comply with plans for evaluation.  Following examination, the diagnoses on Axis I were PTSD, chronic and severe, major depression, melancholic, recurrent, and periods of polysubstance [abuse] currently in remission. An Axis II diagnosis of probable antisocial personality disorder was also rendered.  The examiner stated that the GAF score was in the 25 to 35 range over the past year when not in jail.  It was determined that the GAF based on PTSD alone was in the 45 range at various times, including the past year, and that over the majority of the past five years, the GAF for major depression was 25.

GAF scores ranging from 25 to 60 have been assigned.  A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A GAF score of 31-40 contemplates some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

Service connection for PTSD was granted in an August 2004 rating decision.  A 10 percent disability rating was assigned from the date of claim received on January 20, 1989 to January 30, 1994.  A 100 percent disability rating was granted for a period of hospitalization from January 31, 1994 to February 22, 1994.  A 30 percent rating was granted from February 23, 1994 through March 26, 1997.  A 70 percent disability rating was assigned from March 27, 1997 through March 24, 2003.  A 100 percent rating was granted from March 25, 2003.

Pursuant to a February 2007 Board decision and, ensuing rating determinations, a 30 percent disability rating was granted from January 20, 1989 to January 30, 1994, a 70 percent disability rating was granted from February 23, 1994 through March 26, 1997, and a 100 percent rating was granted from March 27, 1997.  The 30 percent and 70 percent ratings are the subject of this appeal.

Initially, the Board observes that the Veteran had multiple AXIS I diagnoses, including PTSD, substance abuse disorder, major depression, bipolar disorder, affective disorder, mood disorder, and anxiety disorder, and AXIS II diagnoses of antisocial personality disorder and borderline personality disorder.  In the February 2015 Joint Motion, the parties determined that the Board failed to fully consider the Veteran's polysubstance abuse and depression when making its determinations.  In this case, the medical evidence does not sufficiently distinguish the Veteran's service-connected psychiatric symptoms from his nonservice-connected psychiatric symptoms.  As such, the Board has considered all of the Veteran's psychiatric symptoms in evaluating his service-connected PTSD and substance abuse.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

1.  Period from January 20, 1989, to October 20, 1993 

The evidence during this time period is scant.  The record reflects that the Veteran did not report for a number of VA scheduled psychiatric evaluations for more than two years after initiating the claim such that no clinical evaluation of his symptomatology could be obtained.  In this regard, the Board notes that the "duty to assist is not always a one-way street."  A veteran is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so subjects him to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When the Veteran was finally evaluated by VA in May 1991, the Veteran denied any significant psychiatric symptoms and considered himself in good emotional health.  The examiner found that no acute psychiatric disease process was present.  

Private treatment records from Dr. S.G. dated in September 1991 and June 1992, indicate that the Veteran was taking Prozac; however, there are no treatment notes associated with this prescription.  

The Veteran also testified at a RO hearing in July 1992.  He stated that he was depressed all the time, was unhappy with his life and inability to find work, and had difficulty remembering things.  As a lay person, the Veteran was able to report what he personally observed or experienced, including symptoms of depression and forgetfulness.  The Board, however, finds that the Veteran's statements regarding the severity of his disability are not credible in this case.  As noted above, the Veteran lied about suicidal ideation and other issues to gain admission to the hospital in January 1994.  He forged a prescription, was convicted, and spent two years in jail.  See March 1997 VA examination.  He also was arrested for larceny.  See December 1994 VA Discharge Summary.  Therefore, the Board finds the Veteran's statements are not credible.

As noted, a rating of 30 percent has been assigned during this time period for definite impairment in the ability to establish or maintain effective and wholesome relationships with people with psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment, and this contemplates impairments of mood and hindrances to employment described above. 

The Veteran also had problems with substance abuse during this time period, but it is unclear to what degree it resulted in occupational and social impairment.  Private treatment records from Dr. S.G. indicate that he prescribed Percocet and Vicodin to the Veteran.  It was noted that his mother telephoned and told him that the Veteran had been an addict in the past.  See September 1991 private treatment record.  He was last prescribed Percocet in December 1991, and an August 1992 record indicates that the Veteran was abusing heroin.  

The Board notes that the March 1997 VA examiner's report suggests that the Veteran's disability was greater than that compensated prior to January 31, 1994 and indicates that the lack of relevant mental health treatment and findings during the appeal period were due to his depression and an inability to get out of bed.  The examiner cited symptoms such as impairment of thought processes, concentration, and long-term memory along with periods of inability to maintain personal hygiene, suicidal thoughts, and probable homicidal ideation.  The examiner surmised that the Veteran's GAF score had ranged from 25 to 35 over the previous five years, which would have encompassed the period back to March 1992.

In the February 2015 Joint Motion, the parties instructed the Board to address these retroactive findings of the March 1997 VA examination.  In its January 2017 Memorandum Decision, the Court determined that the Board failed to provide rationale for rejecting the above opinion.  The Board finds that the retroactive opinion is not probative because it is primarily based on the Veteran's own statements, which are not credible.  The examiner noted that the Veteran provided surveys or forms that he filled out for the SSA, but these are self-reported symptoms, e.g., not being able to get out of bed, etc.  

In addition, the examiner reviewed Dr. Price's 1988 evaluation, which indicates that the Veteran was extremely depressed, was distraught over the inability to support his family, and started using cocaine and alcohol quite heavily.  He also expressed suicidal ideation and recommended that he be watched quite closely while in the correctional center facility and that he be transferred as soon as possible to a psychiatric facility for treatment of his depression and polysubstance abuse.  In February 1994, the Veteran stated that he had depressive symptoms on and off since Vietnam with flashbacks and nightmares that gradually improved and finally resolved during his stay in jail in 1989.  This is consistent with his March 1991 VA examination that indicates he denied having any psychiatric problems and indicated that he was in good emotional health.  

Based on the foregoing, the Board finds the most probative evidence indicates that the Veteran exhibited symptoms of PTSD, depression, and substance abuse on and off since Vietnam and that these symptoms resolved while he was in jail in 1988 or 1989, that the symptoms returned to some degree in 1992, and became significantly worse in 1994.  Based on this record, the Board determines that the Veteran's psychiatric symptoms do not warrant a rating in excess of 30 percent prior to October 21, 1993.


2.  Period from October 21, 1993, to March 26, 1997

For the reasons explained below, resolving reasonable doubt in favor of the claimant, the Board finds that a 100 percent evaluation for the Veteran's psychiatric disorder is warranted from October 21, 1993.  

Under the old criteria for psychiatric disorder, a 100 percent evaluation was warranted when the appellant was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Codes 9499-9411 (1996).  The evidence shows that the Veteran fell off a roof on October 21, 1993, and sustained a compression fracture of the L-1 vertebra.  VA treatment records indicate he was hospitalized twice during 1994 for various problems, including psychiatric symptoms and substance abuse.

In March 1994, the Veteran filed a claim for disability benefits with the SSA.  He stated that his back was "bad enough" but that his depression was worse because he had no income and felt like a burden on his retired parents.  In a December 1994 decision, the SSA granted disability benefits, finding that the Veteran was disabled and unable to work since October 21, 1993, due to his severe back and right hand problems, and his psychiatric disability.

A June 1997 VA examiner opined that the chances of the Veteran being able to obtain gainful employment was very dim.  The examiner opined that his psychiatric disability, even without his physical complaints, would probably interfere with any vocational rehabilitative efforts.  

In light of the above evidence and resolving reasonable doubt in the claimant's favor, the Board finds that the Veteran was unable to work due to his psychiatric disability since October 23, 1993.  As such, a 100 percent rating is warranted from October 23, 1993.


3.  TDIU prior to October 21, 1993

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the claimant has raised the issue of TDIU due to his service-connected psychiatric disability.  Therefore, in light of the Court's holding in Rice, the Board has considered the issue of TDIU as part of his pending increased rating claim.

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to show unemployability.  A high rating in itself is recognition that the impairment makes it difficult to secure or follow employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. § § 3.341(a), 4.16, 4.19.  See Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

Prior to October 21, 1993, the Veteran was service connected for a psychiatric disorder evaluated as 30 percent disabling.  He had no other service-connected disabilities.  Hence, the Veteran's disability rating did not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU and, thus, his claim must considered on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  

Significantly, however, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  It may, however, determine that a particular case warrants referral to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

The evidence indicates that the Veteran was in jail for a period of time in the late 1980s.  He stated that his psychiatric symptoms resolved while he was in jail.  After filing a claim for service connection, VA attempted to schedule him for a VA examination on several occasions, but he failed to report.  When he was finally examined in March 1991, he denied having any psychiatric problems and stated he was in good emotional health.  Reportedly, he relapsed in 1992 and began using heroin; however, it is unclear to what extend his psychiatric disability and substance abuse impaired his ability to work.  Although he was receiving Prozac from Dr. S.G., there are no records of treatment for psychiatric symptoms during this time period.  When considering the overall record, it appears that the Veteran's symptoms significantly worsened after his October 1993 injury.  He reported that his depression became worse because he could not find employment and felt like a burden on his parents.  He was hospitalized twice in 1994 for a combination of psychiatric problems and substance abuse.  

As noted above, a 100 percent evaluation has been assigned since October 21, 1993.  Prior to October 23, 1993, however, the most probative medical evidence does not establish that he was unable to secure or follow substantial gainful employment because of his service-connected psychiatric disability.  For the same reasons listed above, the Board finds the March 1997 VA examiner's retrospective opinion less probative because it was primarily based on the Veteran's own self-reported history, which the Board finds not credible.  Rather, the Board finds that the contemporaneous medical evidence is more probative.  

The Board finds that the weight of the evidence is against finding that that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected psychiatric disability prior to October 21, 1993.  As such, there is no reason for a referral of the claim to the Director of the VA Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

Finally, the Board notes that the assignment of a 100 percent schedular rating from October 21, 1994, to March 26, 1997, renders the question of entitlement to TDIU moot.  Because the Veteran was not service connected for any other disabilities during this time period, entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) is not possible.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).   


ORDER

Entitlement to a rating in excess of 30 percent for the Veteran's psychiatric disability prior to October 21, 1993, is denied.

A 100 percent rating for the Veteran's psychiatric disability from October 21, 1993, to March 26, 1997, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to TDIU prior to October 21, 1993, is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


